[Cite as Grundey v. Grundey, 2014-Ohio-91.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Joseph W. Grundey,                               :

                Plaintiff-Appellant,            :
                                                              No. 13AP-224
v.                                               :        (C.P.C. No. 10DR-02-631)

Christine L. Grundey,                            :       (REGULAR CALENDAR)

                Defendant-Appellee.             :




                                       D E C I S I O N

                                   Rendered on January 14, 2014


                Elizabeth N. Gaba, for appellant.

                Isaac Wiles Burkholder & Teetor, LLC, Danielle M. Skestos,
                Christopher J. Geer, and Dale D. Cook, for appellee.

                 APPEAL from the Franklin County Court of Common Pleas,
                             Division of Domestic Relations

CONNOR, J.
        {¶ 1} Plaintiff-appellant, Joseph W. Grundey ("plaintiff"), appeals from a
judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations, finding him in contempt of court. Because the trial court did not abuse its
discretion in holding plaintiff in contempt or in awarding defendant-appellee, Christine
Grundey ("defendant"), reasonable attorney fees, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} Plaintiff and defendant were married on September 23, 2000 in Maui,
Hawaii; two children were born as issue of the marriage. The parties have resided in
Ohio throughout their marriage. Plaintiff is a business owner and holds an ownership
No. 13AP-224                                                                          2


interest in the following five businesses: 3Js Drive Thru LLC (5 percent); Luck of the
Irish, Inc. (50 percent); Shamrock Entertainment, Inc. (100 percent); Irish Enterprises,
Inc. (100 percent); and Pay-Max 258 Inc. (100 percent).
      {¶ 3} Plaintiff filed a complaint for divorce on February 18, 2010. Defendant
filed an answer and counterclaim for divorce on February 19, 2010.
      {¶ 4} On February 2, 2012, defendant filed a Civ.R. 34 request for production of
documents. Among other items, defendant requested that plaintiff produce "2011 year-
to-date (December 31, 2011) financial statements, including balance sheets and income
statements, for each entity in which Joseph W. Grundey has an ownership interest."
(Second Request for Production of Documents, exhibit A.)
      {¶ 5} Defendant filed a Civ.R. 37 motion to compel discovery on April 9, 2012.
Defendant noted in the motion to compel that plaintiff had failed to produce the
requested documents by the applicable deadline. The court scheduled the matter for a
hearing before a magistrate.
      {¶ 6} On June 28, 2012, the parties appeared before the magistrate and entered
into an agreed order which the magistrate approved.          Pursuant to the parties'
agreement, the magistrate sustained defendant's motion to compel, and entered the
following order: "Plaintiff to produce QuickBooks for 2011 and year to date by diskette
with all necessary passwords by July 13, 2012. If [Plaintiff] fails to produce, then
Defendant shall file a Motion in Contempt." (June 28, 2012 Magistrate's Order.)
      {¶ 7} Defendant filed a motion for contempt on July 16, 2012, noting that
plaintiff had failed to produce the QuickBooks by July 13, 2012. In addition to asking
the court to find plaintiff in contempt, defendant also requested that the court award
defendant reasonable attorney fees.   Defendant requested $2,500 in fees. The court
found the contempt motion well-taken, and ordered that plaintiff appear before the
court on August 24, 2012 and show cause why he should not be punished for contempt.
      {¶ 8} At the August 24, 2012 show cause hearing, plaintiff testified and
explained that the financial records for all of his businesses were contained in the
QuickBooks computer program. Plaintiff admitted that he was solely responsible for
inputting the financial information into the QuickBooks program. Plaintiff further
admitted that he had signed the magistrate's June 28, 2012 order, and had failed to
No. 13AP-224                                                                             3


produce the QuickBooks by the July 13, 2012 date. Plaintiff indicated that he did deliver
the QuickBooks to defendant via email on August 23, 2012, the day before the show
cause hearing.
        {¶ 9} Plaintiff explained that he failed to timely produce the QuickBooks
because they were "not ready yet." (Tr. 8.) Plaintiff explained that although he entered
the financial information for his businesses daily, the raw data contained in the
QuickBooks would not "mean anything until the accountant looks at them and cleans
them up." (Tr. 9.) As of the hearing, plaintiff stated that the QuickBooks were "about 70
percent done," as the "[f]irst two companies [were] done pretty much," but the
accountant still had to look at the other companies. (Tr. 8.) Plaintiff admitted that he
had not delivered the QuickBooks to his accountant for her to review until August 1,
2012.    Plaintiff explained that he had hoped the case would settle before he had to
produce the QuickBooks, but that defendant had rejected plaintiff's settlement offer in
late July.
        {¶ 10} On September 1, 2012, the magistrate issued a decision, finding plaintiff in
contempt of court for his violation of the June 28, 2012 order.           The magistrate
sentenced plaintiff to three days in the Franklin County Correctional Institution,
suspended on plaintiff's compliance with the following conditions: (1) that plaintiff
"provide all additional information requested by Defendant's counsel within ten days of
said request (particularly additional information related to the 2011 Quick Books –
assuming they have already been provided)," and (2) that plaintiff "pay $2,000.00 in
attorney fees to Defendant's counsel within[] thirty (30) days of the adoption of this
Decision by the Judge." (Sept. 1, 2012 Magistrate's Order, 3-4.)
        {¶ 11} Plaintiff filed objections to the magistrate's decision on September 17,
2012.    Defendant filed a memorandum in opposition to plaintiff's objections on
November 9, 2012, and plaintiff filed a reply to defendant's memorandum contra on
November 17, 2012. Plaintiff asserted that equitable estoppel precluded the finding of
contempt.     Plaintiff contended that defendant's attorney told plaintiff to work on
producing a settlement offer before plaintiff produced the QuickBooks by the July 13,
2012 deadline, and that plaintiff had relied to his detriment on defendant's counsel's
No. 13AP-224                                                                              4


oral representation.   Plaintiff also asserted that the defense of production and the
defense of reasonableness should preclude the finding of contempt.
       {¶ 12} On February 13, 2013, the court issued a decision and entry sustaining in
part and overruling in part plaintiff's objections to the magistrate's decision. The court
found that clear and convincing evidence supported the magistrate's finding that
plaintiff had disobeyed the June 28, 2012 order. Regarding plaintiff's asserted defense
of equitable estoppel, the court noted that "[d]espite Plaintiff's assertions that he relied
on statements of opposing counsel regarding focusing on settlement negotiations rather
than producing the QuickBooks as ordered, such reliance was not reasonable nor did it
obviate Plaintiff's duty to timely comply with the Court's Order."         (Feb. 13, 2013
Decision and Entry, 5-6.) The court noted that reliance on settlement negotiations was
not a legally sufficient basis to disobey a court order, and thus was not a valid defense to
the finding of contempt.
       {¶ 13} The court adopted the magistrate's finding of contempt and the suspended
three-day jail sentence, but found the first part of the magistrate's purge order unclear.
Accordingly, the court modified the first part of the purge order to read as follows:
"Plaintiff to produce Quickbooks for 2011 and year to date by diskette with all necessary
passwords within seven (7) days of the filing of this Judgment Entry." (Feb. 13, 2013
Decision and Entry, 7.) The court also addressed the attorney fees provision, noting
plaintiff's contention that defendant had failed to present any evidence to support the
$2,000 fee award. The court concluded that such evidence was unnecessary, as a
domestic relations court may make a fee award even in the absence of supporting
evidence when the amount of work and time spent on a case is apparent. The trial court
found the $2,000 fee award reasonable and appropriate, and affirmed the second part
of the magistrate's purge order.
II. ASSIGNMENTS OF ERROR
       {¶ 14} Plaintiff appeals, assigning the following errors:
              I. The trial Court abused its discretion and erred to the
              prejudice of Appellant by finding Appellant in contempt of
              court. The evidence was insufficient to support the finding
              that the Appellant was in contempt, and the finding was
              against the manifest weight of the evidence.
No. 13AP-224                                                                              5


             II. The trial Court abused its discretion and erred to the
             prejudice of Appellant by ordering Appellant to pay
             Defendant's counsel $2,000 in attorney fees.

III. FIRST ASSIGNMENT OF ERROR—CONTEMPT
      {¶ 15} Plaintiff's first assignment of error asserts that the trial court's finding of
contempt was against the manifest weight of the evidence. Specifically, plaintiff asserts
that the defenses of equitable estoppel, production, and reasonableness bar the court's
finding of contempt.
      {¶ 16} "Contempt results when a party before a court disregards or disobeys an
order or command of judicial authority." Byron v. Byron, 10th Dist. No. 03AP-819,
2004-Ohio-2143, ¶ 11, citing First Bank of Marietta v. Mascrete, Inc., 125 Ohio App.3d
257, 263 (4th Dist.1998). "A prima facie case of contempt is established when the order
is before the court along with proof of the contemnor's failure to comply with it."
DeMarco v. DeMarco, 10th Dist. No. 09AP-405, 2010-Ohio-445, ¶ 25, citing Dzina v.
Dzina, 8th Dist. No. 83148, 2004-Ohio-4497. Contempt of court may also involve an
act or omission substantially disrupting the judicial process in a particular case. Byron
at ¶ 11, citing In re Davis, 77 Ohio App.3d 257, 273 (2d Dist.1991). Absent an abuse of
discretion, a reviewing court will not overturn a finding of contempt. Rife v. Rife, 10th
Dist. No. 11AP-427, 2012-Ohio-949, ¶ 9, citing Hopson v. Hopson, 10th Dist. No. 04AP-
1349, 2005-Ohio-6468, ¶ 9.
      {¶ 17} Generally, contempt proceedings in domestic relations matters are civil in
nature as their purpose is to encourage compliance with the court's orders. Byron at
¶ 12. A sanction for civil contempt must allow the contemnor the opportunity to purge
himself or herself of contempt since "[t]he purpose of sanctions, including punishment,
is not for the purpose of punishment, but rather for the purpose of encouraging or
coercing a party in violation of the decree to comply with the violated provision of the
decree for the benefit of the other party." Williamson v. Cooke, 10th Dist. No. 05AP-
936, 2007-Ohio-493, ¶ 11, citing Pugh v. Pugh, 15 Ohio St.3d 136, 139 (1984). " 'The
contemnor is said to carry the keys of his prison in his own pocket * * * since he will be
freed if he agrees to do as so ordered.' " Sansom v. Sansom, 10th Dist. No. 05AP-645,
2006-Ohio-3909, ¶ 24, quoting Brown v. Executive 200, Inc., 64 Ohio St.2d 250 (1980).
No. 13AP-224                                                                              6


       {¶ 18} "[I]n a civil contempt proceeding, the movant bears the initial burden of
demonstrating by clear and convincing evidence that the other party has violated an
order of the court." Hopson at ¶ 19, citing Allen v. Allen, 10th Dist. No. 02AP-768,
2003-Ohio-954, ¶ 16. Once the movant has met his or her burden, the burden shifts to
the other party to either rebut the showing of contempt or demonstrate an affirmative
defense by a preponderance of the evidence. Id., citing Allen at ¶ 16, citing Pugh at 140.
       {¶ 19} Defendant presented clear and convincing evidence that plaintiff violated
the magistrate's June 28, 2012 order by failing to produce the QuickBooks by the
July 13, 2012 deadline.     Accordingly, defendant established a prima facie case of
contempt, and the burden shifted to plaintiff to establish an affirmative defense by a
preponderance of the evidence.
       {¶ 20} We are mindful that " '[a]n appeal from a contempt charge is moot when a
defendant has made payment or otherwise purged the contempt.' " Bank One Trust Co.,
N.A. v. Scherer, 10th Dist. No. 06AP-70, 2006-Ohio-5097, ¶ 9, quoting Farley v. Farley,
10th Dist. No. 02AP-1046, 2003-Ohio-3185, ¶ 62. See also Nagel v. Nagel, 9th Dist. No.
09CA009704, 2010-Ohio-3942, ¶ 28; Bellamy v. Bellamy, 4th Dist. No. 10CA45, 2012-
Ohio-2780, ¶ 8. "Such a holding stems from the general rule that satisfaction of a
judgment strips a party of the right to appeal." Bank One Trust Co. at ¶ 9. Because an
appellate court must decide only actual controversies, "it may not decide contempt
appeals once the contemnor has purged the contempt." Id., citing Caron v. Manfresca,
10th Dist. No. 98AP-1399 (Sept. 23, 1999). See also McRea v. McRae, 1st Dist. No. C-
110743, 2012-Ohio-2463, ¶ 7 (noting that when "the contemnor uses the keys by
complying with the trial court's instructions for purging contempt, an appeal from the
contempt charge is rendered moot"). Compare Columbus v. Cicero, 10th Dist. No.
12AP-407, 2013-Ohio-3010, ¶ 13.
       {¶ 21} The trial court's contempt sanction sentenced plaintiff to three days in jail,
suspended on plaintiff's compliance with the purge order obligating him to (1) produce
the QuickBooks for 2011 and year-to-date within seven days of the judgment entry, and
(2) pay $2,000 in attorney fees to defendant's counsel within 30 days of the judgment
entry. The record reveals that plaintiff has complied with the first part of the purge
order. At the August 24, 2012 hearing, plaintiff indicated that he had produced the
No. 13AP-224                                                                             7


QuickBooks on August 23, 2012. On September 5, 2012, defendant's attorney informed
plaintiff's attorney via letter that defendant's accountant was unable to print items off
the QuickBooks program. Plaintiff's attorney responded on September 6, 2012, stating
that plaintiff had "repaired the computer glitch regarding the QuickBooks," such that
defendant's accountant should be able to print.        (Plaintiff's Reply to Defendant's
Memorandum Contra Plaintiff's Objections, exhibit No. 9.)          On January 11, 2013,
plaintiff filed a document with the court titled "Plaintiff's Notice of Submission and
Delivery of QuickBooks Documents to Defendant." In the notice, plaintiff indicated that
he had produced the QuickBooks in three different formats, and had thus complied with
his duty to produce the QuickBooks.
      {¶ 22} Although plaintiff has purged the contempt with respect to production of
the QuickBooks, he has not complied with the second part of the purge order which
obligates him to pay $2,000 in attorney fees to defendant's counsel. Accordingly, any
ruling on the propriety of the first part of the purge order would be superfluous, as
plaintiff has already produced the QuickBooks.        The appeal, however, is not moot
because plaintiff has yet to satisfy the second purge condition, regarding the payment of
attorney fees. Compare Epitropoulos v. Epitropoulos, 10th Dist. No. 10AP-877, 2011-
Ohio-3701, ¶ 39-40; Williams at ¶ 13.
       {¶ 23} Plaintiff asserts that the defense of equitable estoppel precludes
enforcement of the contempt order. Plaintiff asserts that defense counsel told plaintiff
to concentrate on settling the case before complying with the magistrate's order to
produce the QuickBooks by July 13, 2012. Plaintiff contends that he relied on this
factual representation to his detriment as he drafted a 13-page settlement memorandum
during the period when the QuickBooks were due, and defendant then rejected that
settlement offer and filed the motion for contempt.
       {¶ 24} Equitable estoppel arises from a misrepresentation of fact and prevents
recovery " 'when one party induces another to believe certain facts exist and the other
party changes his position in reasonable reliance on those facts to his detriment.' " Doe
v. Archdiocese of Cincinnati, 116 Ohio St.3d 538, 2008-Ohio-67, ¶ 7, quoting State ex
rel. Chavis v. Sycamore City School Dist. Bd. of Edn., 71 Ohio St.3d 26, 34 (1994). "A
prima facie case of equitable estoppel requires proof of (1) a factual representation that,
No. 13AP-224                                                                              8


(2) is misleading, (3) induces actual reliance that is reasonable and in good faith, and
(4) causes detriment to the relying party." Hudson v. Petrosurance, Inc., 10th Dist. No.
08AP-1030, 2009-Ohio-4307, ¶ 38, citing Ruch v. Ohio Dept. of Transp., 10th Dist. No.
03AP-1070, 2004-Ohio-6714, ¶ 14.
       {¶ 25} The evidence in the record does not support plaintiff's contention that
defense counsel told plaintiff to forgo complying with the magistrate's order in order to
focus on settling the case. Plaintiff testified that defense counsel said "let's settle"
during the June 28, 2012 meeting, "put a number on the table," and said, "you know,
don't worry about the Coughlin thing, that will go away. Nobody checks those anyway."
(Tr. 9.) Plaintiff's reference to the "Coughlin thing" is a reference to a restraining order
the court had imposed against Albert Coughlin, Jr., plaintiff's business associate. The
order restrained Coughlin from loaning any further money to plaintiff or plaintiff's
business entities, and restrained Coughlin from attempting to collect any money from
plaintiff. Thus, while defense counsel may have indicated to plaintiff not to worry about
the Coughlin restraining order, there is no indication that defense counsel told plaintiff
to disregard the order to produce the QuickBooks by July 13, 2012.
       {¶ 26} Plaintiff contends that the following exchange between himself and his
attorney during direct examination demonstrates that defendant's attorney told plaintiff
to forgo complying with the July 13, 2012 deadline in order to focus on settlement:
              Q.     And you      agreed   to   produce   the   QuickBooks,
                     correct?

              A.     Yes.

              Q.     The day of that hearing [on June 28, 2012], were we
                     pulled aside regarding settling the case?

              A.     Yes.

              Q.     Have there been discussions regarding settling the
                     case?

              A.     Yes.

              Q.     Including up to and after the date for production of
                     these QuickBooks?
No. 13AP-224                                                                             9


               A.    Yes.

               Q.    And, in fact, you sent a settlement proposal through
                     me to your wife's attorney; is that correct?

               A.    Yes.

               Q.    And after some period of days, that was rejected; is
                     that correct?

               A.    Yes.

               Q.    Is it also correct that the proposal - - without going
                     into the content of the proposal - - was very similar to
                     a proposal that had been accepted before I got on the
                     case?

               A.    Yes.
               Q.    Was it your understanding that there was a
                     probability that this case would close out without this
                     QuickBooks issue?

               A.    Yes. I figured they wanted a little bit more than what
                     they wanted [to settle the case] in January.

               Q.    When that was rejected, did you contact your brother
                     again regarding the QuickBooks?

               A.    I said, [l]ooks like we have to get ready to get this stuff
                     done, yes.

(Tr. 18-19.)
       {¶ 27} The record does indicate that plaintiff's counsel emailed a settlement offer
to defendant's counsel on July 26, 2012, and that defense counsel responded to the
settlement offer on July 27, 2012. In the July 27, 2012 response, defense counsel
rejected plaintiff's settlement offer, proposed a counter offer, and further indicated that
"[e]xcept as set forth above, we will not settle this matter until Mr. Grundey has
produced what he has been ordered to produce. We have not yet received: Quick-Books
for 2011 and year-to-date."     (Plaintiff's Reply to Defendant's Memorandum Contra
Plaintiff's Objections, exhibit No. 4.) Thus, while the record indicates that the parties
were involved in settlement discussions, and that plaintiff believed or hoped that the
No. 13AP-224                                                                           10


case would settle before he had to produce the QuickBooks, there is no indication that
defense counsel actually made a factual representation to plaintiff that plaintiff should
ignore the July 13, 2012 deadline in the June 28, 2012 order.
       {¶ 28} Moreover, even if the record contained the alleged factual representation,
any reliance by plaintiff on such representation would not have been reasonable. The
parties could not agree between themselves to nullify the magistrate's order. Plaintiff
could have moved the court to extend the July 13, 2012 production date, but he did not.
Plaintiff had a legal obligation to produce the QuickBooks by July 13, 2012, pursuant to
the magistrate's order, regardless of any conversation plaintiff had with defense counsel.
Accordingly, as the record does not reveal a factual representation or reasonable
reliance, plaintiff failed to establish the defense of equitable estoppel.
       {¶ 29} Plaintiff next asserts that the defense of production precludes the finding
of contempt. Plaintiff asserts that because he produced the QuickBooks on August 23,
2012, he could not be held in contempt of court. Plaintiff, however, ignores the fact that
he knowingly failed to comply with the magistrate's order to produce the QuickBooks by
July 13, 2012. Plaintiff produced the QuickBooks after defendant had filed the motion
for contempt and only one day before the hearing on the motion. In such a situation,
where the contemnor "complied with the necessary orders after the filing of the motion
for contempt, but prior to the hearing, the trial court [does] not abuse its discretion in
requiring appellant [to] pay appellee attorney fees and sanctions in order to purge
himself of contempt."        (Emphasis sic.)       Bagnola v. Bagnola, 5th Dist. No.
2004CA00151, 2004-Ohio-7286, ¶ 40.            Accordingly, because plaintiff violated the
magistrate's June 28, 2012 order, the trial court properly found plaintiff in contempt of
court and imposed the attorney fees payment as a sanction. See also Williamson at ¶ 13.
       {¶ 30} Plaintiff next asserts that the defense of reasonableness should preclude
the contempt finding. Plaintiff asserts that he has a "complete defense to the short delay
of 3 weeks in getting the QuickBooks records together," as he was the only individual
who could compile all the information for the five businesses. (Appellant's brief, 17.)
Plaintiff also notes that, if his accountant did not review the information before he
produced the QuickBooks to defendant, defendant would receive "a massive data dump
of raw data which probably is not very useful." (Appellant's brief, 17.)
No. 13AP-224                                                                                11


       {¶ 31} Plaintiff's asserted excuses are not reasonable.        Plaintiff signed the
June 28, 2012 order, and knew he had only a short time in which to comply with the
July 13, 2012 deadline. The record reveals that instead of attempting to comply with the
order, plaintiff went on vacation, and only "[s]ome time late in July when [he] got back
from vacation" did he take the QuickBooks to his accountant for her to review them.
(Tr. 13.) Although plaintiff notes that he did not want to give defendant a raw data
dump, the magistrate's order was not contingent on the quality or accuracy of the data
contained within the QuickBooks. The order also was not conditioned on who plaintiff
had to help him prepare the QuickBooks. The order simply required plaintiff to produce
the QuickBooks by a specified date, which plaintiff failed to do.
       {¶ 32} Based on the foregoing, plaintiff's first assignment of error is overruled.
IV. SECOND ASSIGNMENT OF ERROR—ATTORNEY FEES
       {¶ 33} Plaintiff's second assignment of error asserts the trial court abused its
discretion by ordering plaintiff to pay defendant's counsel $2,000 in attorney fees, as
defendant did not present evidence regarding the amount of work done on the motion
or the reasonableness of the fees charged.
       {¶ 34} A trial court has discretion to include reasonable attorney fees as part of
costs taxable to a defendant found guilty of civil contempt. State ex rel. Fraternal Order
of Police Captain John C. Post Lodge No. 44 v. Dayton, 49 Ohio St.2d 219 (1977),
syllabus. Thus, we review a court's decision to award fees for abuse of discretion. Id. at
229.
       {¶ 35} Generally, the party seeking an award of attorney fees bears the burden of
proof to establish the reasonableness of the fees requested. Groza-Vance v. Vance, 162
Ohio App.3d 510, 2005-Ohio-3815, ¶ 44 (10th Dist.) However, "[a] trial court may
evaluate the work performed by an attorney in a domestic-relations action," and may
"use its own knowledge and experience to determine the reasonableness of the amount
claimed." Id., citing Ward v. Ward, 10th Dist. No. 85AP-61 (June 18, 1985). See also
Tonti v. Tonti, 10th Dist. No. 03AP-494, 2004-Ohio-2529, ¶ 111 (noting that "this court
has held that a trial court may award attorney fees in a domestic relations case in the
absence of supporting evidence when the amount of work and time spent on the case is
apparent"); Wilder v. Wilder, 10th Dist. No. 94APE12-1810 (Sept. 7, 1995), citing Babka
No. 13AP-224                                                                           12


v. Babka, 83 Ohio App.3d 428 (9th Dist.1992); Pace v. Pace, 5th Dist. No. 10 AP 02
0008, 2010-Ohio-3573, ¶ 44, citing Labriola v. Labriola, 5th Dist. No. 2001CA00081
(Nov. 5, 2001) (stating that "[i]n contempt actions in domestic relations cases, a trial
court may award attorney fees in the absence of supporting evidence when the amount
of work and time spent on such a case is apparent").
      {¶ 36} Based on the foregoing authority, defendant was not obligated to establish
the reasonableness of her attorney fees if the amount of work and time spent on the
matter was apparent from the record. The trial court, in affirming the magistrate's
$2,000 fee award, noted that the magistrate had "knowledge of the significant
experience possessed by counsel, and [was] further knowledgeable of the attorney fees
and expenses associated with similar litigation in the Franklin County Domestic Court."
(Feb. 13, 2013 Decision and Entry, 8.) Accordingly, "based upon the time expended
including motion, preparation and trial time," the trial court found the $2,000 fee
award "reasonable and appropriate." (Feb. 13, 2013 Decision and Entry, 8.)
      {¶ 37} The court relied on its own knowledge and experience to determine that
the $2,000 fee award was reasonable, as it was entitled to do. As such, we find no abuse
of discretion in the $2,000 fee award.
      {¶ 38} Based on the foregoing, plaintiff's second assignment of error is overruled.
V. DISPOSITION
      {¶ 39} Having overruled plaintiff's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations.

                                                                    Judgment affirmed.

                            TYACK and KLATT, JJ., concur.
                               _________________